     Case 3:21-cv-01344-GPC-LL Document 1 Filed 07/27/21 PageID.1 Page 1 of 10




 1 Ahren A. Tiller Esq. [SBN: 250608]
      BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
      San Diego, CA 92101
 3 Phone (619) 894-8831
      Facsimile: (866) 444-7026
 4 Email: ahren.tiller@blc-sd.com

 5 Attorneys for Plaintiff
      MATTHEW GALLARDO
 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
                                                          Case No.: '21CV1344 GPC LL
11
       MATTHEW GALLARDO
12                                                        COMPLAINT FOR DAMAGES
                        Plaintiff,                        FOR (1) VIOLATIONS OF THE
13                                                        ROSENTHAL FAIR DEBT
             vs.                                          COLLECTION PRACTICES ACT
14                                                        (CAL. CIV. CODE §§ 1788-1778.32)
       CITIBANK, N.A.,                                    AND (2) VIOLATIONS OF THE
15                                                        TELEPHONE CONSUMER
                                                          PROTECTION ACT (47 U.S.C.
16                   Defendant,                           §227)
17
                                                          JURY TRIAL DEMANDED
18

19

20

21                                        INTRODUCTION
22 1. MATTHEW GALLARDO (aka MATTHEW GALARDO) (hereinafter referred

23        to as “Plaintiff” or “Mr. Gallardo”), by and through his Counsel of record, brings
24        this action against CITIBANK, N.A. (hereinafter referred to as “Defendant” or
25        “Citibank”), pertaining to actions by Defendant to unlawfully collect a debt
26        allegedly owed by Plaintiff, including but not limited to collection via the use of
27        an Automated Telephone Dialing System (“ATDS”) and/or Artificial voice and/or
28        Prerecorded voice in violation of the Telephone Consumer Protection Act, 47
                                                      -1-
                             Matthew Gallardo v. Citibank - Complaint for Damages
     Case 3:21-cv-01344-GPC-LL Document 1 Filed 07/27/21 PageID.2 Page 2 of 10




 1           U.S.C. § 227 et seq., (“TCPA”), and the Rosenthal Fair Debt Collection Practices
 2           Act (“RFDCPA” [Cal. Civ. C. §§ 1788-1788.32]), thereby invading Plaintiff’s
 3           privacy, and causing Plaintiff damages.
 4 2. The California legislature determined that unfair or deceptive collection practices

 5           undermine the public confidence which is essential to the continued functioning
 6           of the banking and credit system. The legislature further determined there is a
 7           need to ensure that debt collectors and debtors exercise their responsibilities to
 8           one another with fairness, honesty, and due regard for the rights of others. The
 9           legislature’s explicit purpose of enacting the Rosenthal Fair Debt Collection
10           Practices Act of California (hereinafter “RFDCPA”) was to prohibit debt
11           collectors from engaging in unfair or deceptive acts or practices in the collection
12           of consumer debts and to require debtors to act fairly in entering into and
13           honoring such debts.1
14 3. Plaintiff makes the allegations contained herein on information and belief (except

15           as to those allegations regarding herself, which are made on personal knowledge).
16

17                                         JURISDICTION AND VENUE
18 4. This Court has jurisdiction over the Defendant, as the unlawful practices alleged

19           herein occurred in California, in the County of San Diego and violated
20           California’s Civil Code §§ 1788 - 1788.32.1
21 5. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(1)-(2), because all

22           or some of the unlawful practices and violations of law alleged herein occurred
23           and are occurring in the County of San Diego, California. Furthermore,
24           Defendant regularly conducts business within State of California, County of San
25           Diego, and Plaintiff resides in San Diego County, California.
26

27

28
      1
          CA Civil Code §§ 1788.1(a)-(b)
                                                               -2-
                                      Matthew Gallardo v. Citibank - Complaint for Damages
     Case 3:21-cv-01344-GPC-LL Document 1 Filed 07/27/21 PageID.3 Page 3 of 10




 1                                              PARTIES
 2     6. Plaintiff is, and was at all times mentioned herein, a natural person residing in
 3        the County of San Diego, in the State of California.
 4     7. Plaintiff is a natural person from whom a debt collector sought to collect a
 5        consumer debt which was due and owing or alleged to be due and owing from
 6        Plaintiff, and therefore Plaintiff is a “debtor” as that term is describe by Cal Civ.
 7        Code §1788.2(h).
 8     8. Defendant Citibank is a National Banking Association which operates as a bank
 9        and provides product and services including saving accounts, loans, mortgages,
10        investment fund, credit and debit cards, insurance, electronic banking, capital
11        markets and advisory, and private banking.
12     9. Defendant Citibank serves customers worldwide, throughout the State of
13        California, including this District. Defendant regularly conducts business in this
14        District. Defendant’s corporate headquarters is located at: 701 E. 60th Street
15        North, Sioux Falls, SD 57104.
16     10. Defendant, as part of its regular business operations, routinely collects debts on
17        behalf of itself and others using mails, electronic communication, and telephone,
18        “consumer debts” allegedly owed to it, as that term is defined by Cal. Civ. Code
19        §1788.2(f).
20     11. When individuals owe Defendant debts for regular monthly payments on
21        consumer loans and credit cards, and other similar obligations, Defendant collect
22        on those consumer debts owed to it through the mail, electronic communication,
23        and telephone. Therefore, Defendant is a “debt collector” as that term is defined
24        by Cal. Civ. Code §1788.2(c), and engages in “debt collection” as that term is
25        defined by Cal. Civ. Code §1788.2(b)
26     12. This case involves money, property, or their equivalent, due or owing or alleged
27        to be due or owing from a natural person by reason of a “consumer credit
28        transaction.” Thus, this action arises out of a “consumer debt” and “consumer
                                                       -3-
                              Matthew Gallardo v. Citibank - Complaint for Damages
     Case 3:21-cv-01344-GPC-LL Document 1 Filed 07/27/21 PageID.4 Page 4 of 10




 1        credit” as those terms are defined by Cal. Civ. Code §1788.2(f).
 2

 3                               GENERAL ALLEGATIONS
 4 13. Plaintiff realleges and incorporates by reference all preceding paragraphs,

 5        inclusive, as if fully set forth herein.
 6 14. Plaintiff was originally issued a revolving Credit Card by Defendant. The credit

 7        card account was issued, serviced, and collected upon by Defendant.
 8 15. Plaintiff made payments toward the credit card account when he took it out, and

 9        maintained good standing until the Fall of 2020, when unfortunately, Plaintiff
10        fell on financial hardship and was unable to maintain the regular monthly
11        payments.
12 16. Plaintiff initially entered a debt relief program wherein he attempted to repay a

13        portion of what he owed as full satisfaction of his debts. This program was
14        unsuccessful, and Plaintiff went further into default.
15 17. Upon going into default on Defendant’s credit card account, agents for

16        Defendant called Plaintiff multiple times and requested payment using an
17        automated and/or pre-recorded voice.
18 18. Defendant’s agents called Plaintiff as many as 5-7 times per day, almost every

19        single day.
20 19. The collection calls were made to Plaintiff’s cellular telephone.

21 20. Plaintiff sought out and retained an attorney to represent him with regards to the

22        debts allegedly owed to Defendant.
23 21. On March 15, 2021, an associate attorney at Plaintiff’s Counsel’s office, drafted

24        and mailed a Cease-and-Desist letter addressed to Defendant. Plaintiff’s
25        Attorney stated in writing that Plaintiff was revoking consent to call him via the
26        use of an ATDS, that that Plaintiff had retained Counsel, and that Defendant
27        needed to cease calling Plaintiff pursuant to the RFDCPA.
28 22. The March 15, 2021 Cease-and-Desist-Letter referenced the last four digits of

                                                        -4-
                               Matthew Gallardo v. Citibank - Complaint for Damages
     Case 3:21-cv-01344-GPC-LL Document 1 Filed 07/27/21 PageID.5 Page 5 of 10




 1        Plaintiff’s social security number next to his name to help identify Plaintiff. Said
 2        Letter clearly informed Defendant that Plaintiff was represented by Counsel, thus
 3        said Letter constituted written notice pursuant to Cal. Civ. Code §§ 1788.14(c)
 4        that Plaintiff was represented by an attorney with respect to any debt allegedly
 5        owed to or serviced by Defendant, and request was thereby made that all
 6        communications regarding this alleged consumer debt must be directed
 7        exclusively to Plaintiff’s attorney, and said Letter clearly revoked any prior
 8        consent to contact Plaintiff via the use of an automated dialing system phone,
 9        text, or other method, including but not limited to calls with a pre-recorded or
10        automated voice messages.
11     23. Despite Defendant receiving receipt of the Plaintiff’s Attorney’s March 15, 2021
12        letter, Defendant continued to call Plaintiff’s cellular telephone and request
13        payments through the use of an ATDS and/or automated voice and/or recorded
14        voice, often 5-7 times per day, almost every single day.
15     24. On at least two (2) occasions, Plaintiff picked up the phone when agents for
16        Defendant called and he repeatedly informed the representatives from Defendant
17        that he had retained counsel and told them to stop calling him.
18     25. Defendant has called Plaintiff over one hundred (100) times in total after receipt
19        in writing and orally of notice that Plaintiff revoked any prior consent to call
20        Plaintiff, and after written notice informing Defendant that Plaintiff had retained
21        Counsel for any debts owed to Defendant providing an explicit warning that all
22        direct contact with Plaintiff should cease pursuant to the RFDCPA.
23     26. Defendant, or its agents or representatives, have contacted Plaintiff on his
24        cellular telephone over one hundred (100) times since March 15, 2021, despite
25        having knowledge that he had retained an attorney and requested all direct
26        communication with him cease.
27

28

                                                      -5-
                             Matthew Gallardo v. Citibank - Complaint for Damages
     Case 3:21-cv-01344-GPC-LL Document 1 Filed 07/27/21 PageID.6 Page 6 of 10




 1                                       CAUSES OF ACTION
 2                                                     I.
 3                                  FIRST CAUSE OF ACTION
 4          Violations of California Rosenthal Fair Debt Collection Practices Act
 5                              (California Civil Code § 1788.14(c))
 6 27. Plaintiff realleges and incorporates by reference all preceding paragraphs,

 7        inclusive, as if fully set forth herein.
 8 28. When Plaintiff’s Counsel sent the March 15, 2021 Cease and desist letter to

 9        Defendant, Defendant was aware, or reasonably should have been aware, that
10        Plaintiff was represented by an attorney.
11 29. When Plaintiff orally stated to representatives for Defendant that he was

12        represented by Counsel, Defendant was aware, or reasonably should have been
13        aware, that Plaintiff was represented by an attorney, and that Plaintiff was
14        exerting his rights not to be contacted directly regarding this debt.
15 30. Cal. Civ. Code §1788.14(c) provides in relevant part,

16             No debt collector shall collect or attempt to collect a consumer debt
               by means of the following practices:
17
               (c) Initiating communications, other than statements of account,
18             with the debtor with regard to the consumer debt, when the debt
               collector has been previously notified in writing by the debtor's
19             attorney that the debtor is represented by such attorney with respect
               to the consumer debt and such notice includes the attorney's name
20             and address and a request by such attorney that all communications
               regarding the consumer debt be addressed to such attorney, unless
21             the attorney fails to answer correspondence, return telephone calls,
               or discuss the obligation in question. This subdivision shall not
22             apply where prior approval has been obtained from the debtor's
               attorney, or where the communication is a response in the ordinary
23             course of business to a debtor's inquiry.
24 31. By calling Plaintiff on his cellular phone one-hundred (100) times after receipt of

25        the March 15, 2021 letter from Plaintiff’s Counsel, Defendant violated Cal. Civ.
26        Code §1788.14(c).
27 32. As a result of the constant collection calls by Defendant, Plaintiff has experienced

28        anxiety, irritability, and has at times been unable to calm down as the constant
                                                        -6-
                               Matthew Gallardo v. Citibank - Complaint for Damages
     Case 3:21-cv-01344-GPC-LL Document 1 Filed 07/27/21 PageID.7 Page 7 of 10




 1        and harassing collection calls by Defendant are overwhelming. Therefore,
 2        Plaintiff has suffered emotional distress as a result of Defendant’s violations of
 3        Cal. Civ. Code §1788.14(c).
 4

 5                                                     II.
 6                                SECOND CAUSE OF ACTION
 7            KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
 8                                     47 U.S.C. § 227 ET. SEQ.
 9 33. Plaintiff realleges and incorporates by reference all preceding paragraphs,
10        inclusive, as if fully set forth herein.
11 34. The foregoing acts and omissions by Defendant constitute numerous and multiple

12        knowing and willful violations of the TCPA, including but not limited to each and
13        every one of the above-cited provisions of 47 U.S.C. § 227 et. seq.
14 35. By calling Plaintiff repeatedly including by frequently using a pre-recorded voice

15        message, after Plaintiff informed Defendant in writing and orally that they should
16        not contact him, and that he revoked any consent previously given to be contacted
17        using an ATDS or pre-recorded voice message, Defendant willfully violated the
18        TCPA on multiple occasions.
19 36. As a result of the constant automated calls by Defendant, which frequently used

20        the same pre-recorded voice message, Plaintiff has experienced anxiety,
21        irritability, and has at times been unable to calm down as the constant and
22        harassing collection calls by Defendant are overwhelming. Therefore, Plaintiff
23        has suffered emotional distress as a result of Defendant’s violations of Cal. Civ.
24        Code §1788.14(c).
25 37. As a result of Defendant’s knowing and willful violations of 47 U.S.C. §227, et.

26        seq., Plaintiff is entitled to an award of $1,500 in statutory damages, for each and
27        every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
28 38. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in

                                                        -7-
                               Matthew Gallardo v. Citibank - Complaint for Damages
     Case 3:21-cv-01344-GPC-LL Document 1 Filed 07/27/21 PageID.8 Page 8 of 10




 1        the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
 2

 3                                                    III.
 4                                  THIRD CAUSE OF ACTION
 5                        NEGLIGENT VIOLATIONS OF THE TCPA
 6                                     47 U.S.C. § 227 ET. SEQ.
 7 39. Plaintiff realleges and incorporates by reference all preceding paragraphs,

 8        inclusive, as if fully set forth herein.
 9 40. The foregoing acts and omissions by Defendant constitute numerous and multiple
10        negligent violations of the TCPA, including but not limited to each and every one
11        of the above-cited provisions of 47 U.S.C. § 227 et. seq.
12 41. By calling Plaintiff repeatedly including by frequently using a pre-recorded voice

13        message, after Plaintiff informed Defendant in writing and orally that they should
14        not contact him, and that he revoked any consent previously given to be contacted
15        using an ATDS or pre-recorded voice message, Defendant negligently violated
16        the TCPA on multiple occasions.
17 42. As a result of the constant automated calls by Defendant, which frequently used

18        the same pre-recorded voice message, Plaintiff has experienced anxiety,
19        irritability, and has at times been unable to calm down as the constant and
20        harassing collection calls by Defendant are overwhelming. Therefore, Plaintiff
21        has suffered emotional distress as a result of Defendant’s violations of Cal. Civ.
22        Code §1788.14(c).
23 43. As a result of Defendant’s negligent violations of 47 U.S.C. §227, et. seq.,

24        Plaintiff is entitled to an award of $500 in statutory damages, for each and every
25        violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
26 44. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in

27        the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
28

                                                        -8-
                               Matthew Gallardo v. Citibank - Complaint for Damages
     Case 3:21-cv-01344-GPC-LL Document 1 Filed 07/27/21 PageID.9 Page 9 of 10




 1                                    PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff having set forth the claims for relief against
 3 Defendant herein, respectfully request this Court enter a Judgment against Defendant

 4 as follows:

 5 a. As to the First Cause of Action, an award of actual damages pursuant to Cal. Civ.

 6       Code §1788.30(a) according to proof.
 7 b. As to the First Cause of Action, an award of statutory damages of $1,000.00

 8       pursuant to Cal. Civ. Code §1788.30(b).
 9 c. As to the First Cause of Action, an award of reasonable attorney’s fees and costs
10       pursuant to Cal. Civ. Code §1788.30(c).
11 d. As to the Second Cause of Action, $1,500.00 in statutory damages for each and

12       every one of Defendant’s over 100 knowing and/or willful violations of 47 U.S.C.
13       § 227(b)(3)(C), totaling in excess of $150,000.00, pursuant to 47 U.S.C.
14       §227(b)(1).
15 e. As to the Third Cause of Action, $500 in statutory damages for each and every

16       one of Defendant’s negligent violations of 47 U.S.C. §227(b)(1), pursuant to 47
17       U.S.C. § 227(b)(3)(B), and Injunctive relief prohibiting such conduct in the future
18       pursuant to 47 U.S.C. § 227(b)(3)(A).
19 f. For such other and further relief as the Court may deem just and proper.

20

21
      Dated: July 27, 2021                               By:     /s/ Ahren A. Tiller
22                                                               Ahren A. Tiller, Esq.
                                                                 BLC Law Center, APC
23                                                               Attorneys for Plaintiff
                                                                 MATTHEW GALLARDO
24

25

26

27

28

                                                      -9-
                             Matthew Gallardo v. Citibank - Complaint for Damages
Case 3:21-cv-01344-GPC-LL Document 1 Filed 07/27/21 PageID.10 Page 10 of 10




 1                               DEMAND FOR JURY TRIAL
 2
             Pursuant to the Seventh Amendment to the Constitution of the United States of
 3
     America, Plaintiff is entitled to, and demands, a trial by jury on all issues triable by
 4
     jury.
 5

 6
     Dated: July 27, 2021                                By:     /s/ Ahren A. Tiller
 7                                                               Ahren A. Tiller, Esq.
                                                                 BLC Law Center, APC
 8                                                               Attorneys for Plaintiff
                                                                 MATTHEW GALLARDO
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     - 10 -
                             Matthew Gallardo v. Citibank - Complaint for Damages
